DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 04/27/2021 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “Photosensitive Array With Through-Hole Electrical Connection In Bonded Wafer Structure And Bonded Chip Structure”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2016/00064438 A1).
Regarding claims 1 and 7:
	re claim 1, Huang discloses a chip structure, comprising:
a first chip 101-1 (Fig. 1 and [0018]) and a second chip 101-2 (Fig. 1 and [0018]) that are stacked, wherein:
a front surface (e.g., at “101f” in Fig. 1) of the first chip faces a front surface of the second chip;
a bonding layer 101d/101e (Fig. 1 and [0029]) is provided between the front surface of the first chip and the front surface of the second chip;
the first chip comprises a photosensitive array region (see “ARRAY” region in Fig. 1 and [0022]), a peripheral circuit region (“BLC” region in Fig. 1) and a pad region (“TOV” region in Fig. 1);
a first interconnection layer 111/112 (Fig. 1 and [0019]) is formed on the front surface of the first chip at the pad region “TOV” and the peripheral circuit region “BLC”;
the second chip comprises a logic device (e.g., ASIC chip [0027]), and a second interconnection layer 121/122 (Fig. 1) connected with the logic device;
a first insulating layer 116 (Fig. 1 and [0021]), covering a back surface of the first chip 101-1 at the pad region “TOV”;
see Fig. 1, the wiring layer in contact with both “101d” and “124/130”) in the first interconnection layer 111/112 at the pad region “TOV”, to a top wiring layer 127 (Fig. 1) in the second interconnection layer 121/122; and
a pad 117 (Fig. 1 and [0018]) located on the first electrical-connection through-hole 124/130; and 
	re claim 7, the chip structure according to claim 1, further comprising: a second electrical-connection through-hole located at the peripheral circuit region (i.e., in Fig. 3B, the through-hole comprises at least two portions, e.g., a first, wide portion “331” and a second, thinner portion defined by “325+328”), running from the first insulating layer 116 (Fig. 1), via a top wiring layer (see Fig. 1, the wiring layer in contact with both “101d” and “124/130”) in the first interconnection layer 111/112 (Fig. 1) at the peripheral circuit region “BLC” (Fig. 1), to the top wiring layer 127 (Fig. 1) in the second interconnection layer 121/122 (Fig. 1).
	Therefore, Huang anticipates claims 1 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Takahashi et al. (US 2011/0233702 A1; hereinafter, “Takahashi”).
Huang anticipates claim 1 but is silent with regard a wafer bonding structure according to claim 1.  Takahashi discloses, in a bonded structure similar to that of Huang, wafers are bonded 
It would have been obvious to one of ordinary skill in the art to modify Huang by incorporating a bonded wafer structure, as taught/shown by Takahashi, because the incorporation would make it possible to improve productivity and reduce cost.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-6 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 2 (when combined with claim 1), especially, the limitations of a reflective grating, located in the second insulating layer at the photosensitive array region, and a part of the second insulating layer is located under the fillable opening and the reflective grating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 disclose stacked/bonded chip structures including photosensitive array regions and through-hole electrical connections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892